78 F.3d 595w
77 A.F.T.R.2d 96-1431
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellant,v.Christella BACON;  Darlene C. Williams;  Donald R. Boyles;Pacific First Federal Savings Bank;  SpokaneCounty Treasurer's Office, Defendants-Appellees.
No. 94-36249.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Feb. 7, 1996.Decided March 7, 1996.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION